DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-4, 7-9, 11-12, 15-17 and 19-20 of US Application No. 16/533,257 are currently pending and have been examined.  Applicant amended claims 1, 9, and 17 and cancelled claims 5-6, 13-14, and 18. Applicant previously canceled claims 2 and 10.

Response to Arguments
The drawings were received on 16 May 2022.  These drawings are not accepted. Replacement sheet 4/7 includes the words “REPLACEMENT SHEET” in the center of the drawing and does not include onboard mobile device 407b.

The previous rejections of claims 1, 3-9 and 11-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of amended independent claim 1.

The previous rejections of claims 1, 3-9 and 11-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in view of amended independent claim 1.

Applicant’s arguments, see REMARKS, filed 16 May 2022, regarding the rejections of claims 1, 3-9 and 11-20 under 35 USC § 101 have been fully considered but are not persuasive. The previous rejections are maintained.

Applicant argues that the claims recite elements that integrate the exception into a practical application and are patent eligible. In support of their argument, Applicant asserts that the claims are drafted in an ordered combination to achieve a technical solution and provide an improvement in a technological field, namely routing and navigation systems.

Step 2A Prong Two
	After determining that a claim recites a judicial exception in Step 2A Prong One, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception in Step 2A Prong Two. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP 2106.04(d). Starting at page 6 of the Detailed Action, dated 14 February 2022, Examiner wrote: 
This judicial exception is not integrated into a practical application.  Claims 1, 9 and 17 recite the additional limitation obtain direction share data from at least one mobile device, wherein the direction share data comprises immediate route data and immediate direction data associated with the corresponding at least one mobile device; transmitting, over a network, the generated maneuver data to the vehicle by way of the at least one mobile device.  The obtaining steps recited in claims 1, 9 and 17 are recited at a high level of generality (i.e., as a general means of gathering direction share data from at least one mobile device), and amount to mere data gathering, which is a form of insignificant extra-solution activity. Transmitting maneuver data amount to mere outputting of data, which is also a form of insignificant extra-solution activity. Claim 1 further recites the limitations of at least a memory configured to store computer-executable instructions; and one or more processors and at least one machine learning model.  Claim 9 recites the additional limitations of at least one machine learning model.  Claim 17 recites the additional limitations of a computer programmable product comprising a non-transitory computer readable medium having stored thereon computer executable instruction which when executed by one or more processors, cause the one or more processors to carry out operations and at least one machine learning model.  The at least a memory configured to store computer-executable instructions, and one or more processors, at least one machine learning model and a computer programmable product comprising a non-transitory computer readable medium having stored thereon computer executable instruction which when executed by one or more processors, cause the one or more processors to carry out operations, merely describes how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The at least a memory configured to store computer-executable instructions, and one or more processors, at least one machine learning model and a computer programmable product comprising a non-transitory computer readable medium having stored thereon computer executable instruction which when executed by one or more processors, cause the one or more processors to carry out operations are recited at a high level of generality and merely automate the generating steps.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Examiner identified the additional elements and explained why the additional elements are not enough to integrate the judicial exception into a practical application, as is required under revised step 2A, prong two. Applicant, while concluding that Examiner has not complied with the most recent guidance, has not indicated how Examiner’s previous step 2A, prong 2 analysis does not comply with the guidance.
	Under step 2A, prong 2 analysis, a claim reciting a judicial exception is not directed to the judicial exception if it also recites additional elements demonstrating that the claim as a whole integrates the exception into a practical application. One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field. See MPEP 2106.04(d)(1). Applicant suggests that the claimed invention “provides an improvement in a technological field, namely routing and navigation systems”. However, Examiner notes that the technological field of the claims is generating maneuver data. Nothing in the claim uses or applies the generated maneuver. There is no application or use of the maneuver data to improve another technology. Claims 1, 9, and 17 recite transmitting the maneuver data to a mobile device residing on the vehicle, but just transmitting the maneuver data to the mobile device is not a use or application of the maneuver data by another technology (e.g., the mobile device or the vehicle). Since there is no use or application of the maneuver data by another technology, there is no improvement in another technology. Therefore, the claims do not integrate the judicial exception into a practical application by improving another technology.

Ordered combination of elements
	Applicant argues that the “claims are drafted in an ordered combination to achieve a technical solution and provide an improvement in a technological field, namely routing and navigation systems”. Applicant cites to BASCOM in support of their argument and suggests that the mere ordered combination of claim features transforms the abstract idea into an inventive concept. As noted in the MPEP, even if one or more additional elements are well-understood, routine, conventional activity when considered individually, the combination of additional elements may amount to an inventive concept. Diamond v. Diehr, 450 U.S. at 188, 209 USPQ at 9 (1981) ("[A] new combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made."). For example, a microprocessor that performs mathematical calculations and a clock that produces time data may individually be generic computer components that perform merely generic computer functions, but when combined may perform functions that are not generic computer functions and thus be an inventive concept. See, e.g. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (holding that while the additional steps of freezing and thawing hepatocytes were well known, repeating those steps, contrary to what was taught in the art, was not routine or conventional). For example, in BASCOM, even though the court found that all of the additional elements in the claim recited generic computer network or Internet components, the elements in combination amounted to significantly more because of the non-conventional and non-generic arrangement that provided a technical improvement in the art. BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243-44 (2016). See MPEP 2106.05(d)(I)(3). In Bascom, the ordered combination by itself did not amount to significantly more than the judicial exception. Rather, the ordered combination amounted to significantly more because the ordered combination was a non-conventional and non-generic arrangement. The additional elements in independent claims 1, 9, and 17 are “obtain direction share data from at least one mobile device, wherein the direction share data comprises immediate route data and immediate direction data associated with the corresponding at least one mobile device” and “transmitting, over a network, the generated maneuver data to the vehicle by way of the at least one mobile device”. Individually, these additional elements are generic computing functions, e.g., sending and receiving data over a network, which is well‐understood, routine, and conventional activity known in the art, i.e., conventional. Obtaining direction share data and transmitting the data are performed separately and not combined in any way that is non-conventional. Obtaining direction share data is a first step of data gathering, where the data is used for data analysis. Transmitting the maneuver data is a subsequent step of outputting the analyzed data. The order of the additional elements is conventional computing activity – collecting data, analyzing the collected data, and outputting the analyzed data. Therefore, the additional elements individually, in combination, or as an ordered combination do not amount to significantly more than the judicial exception. 

Applicant’s arguments, see REMARKS, regarding the rejections of claims 1-20 under 35 USC § 103 have been fully considered but are not persuasive. The previous rejections are maintained.
Specifically, applicant argues: 
Huang, at abstract, discloses a processor associated with a vehicle wirelessly obtains a respective location of each of one or more traffic control devices. Each of the one or more traffic control devices is installed near or next to a road, an intersection, or an area open to vehicular traffic. The processor then determines a location of the vehicle based at least in part on the respective location of each of one or more traffic control devices. Huang as silent as to controlling the vehicle or maneuvering the vehicle based on location data based in part on the locations of the traffic control devices. There is no hint or suggestion in Huang for generating maneuver data for a vehicle, based on the localized direction share data and map data, using at least one machine learning model, as required in the independent claims. Absent the present application as a blueprint, one of ordinary skill in the art would not have turned to Sato in any13 Attorney Docket No.: P9187US00attempt to modify Huang such that maneuvering data is generated for the vehicle. Indeed, the Examiner's proposed modification of Huang with Sato would change the principle of operation of Huang, namely determination of a vehicle location.  If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 123 USPQ 349 (CCPA 1959). The Examiner has not provided any factual basis that would lead one having ordinary skill in the art to believe that modifying the Huang's system with Sato would somehow improve Huang's system. As such, the Examiner's failure to provide factual support for a teaching, suggestion, or motivation to modify Huang constitutes legal error.

The Examiner’s Response
The Examiner has carefully considered applicant’s arguments and respectfully disagrees.  While applicant argues that Huang, at abstract, discloses a processor associated with a vehicle that obtains respective location information of each of one or more traffic control devices, the examiner respectfully disagrees with this characterization of the teachings of Huang.  Huang specifically teaches that each mobile device (installed on a vehicle) may determine the location of the mobile device on the vehicle based on the precise locations indicated in broadcast RF signals received from other moveable devices and/or traffic control devices (see ¶[0013] – emphasis added).  Moreover, Huang teaches at least at ¶[0021] that the vehicle may communicate (using V2V technology) to each other the locations, directions of travel and routes of the vehicle.  Still further, Huang teaches the use of this information by the vehicle to maneuver the vehicle (see ¶[0021] – “This allows other vehicles that receive such broadcast information to avoid collision with the vehicle that intends to change its direction of movement in the near future”).  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As discussed above, Huang specifically teaches the use of the broadcasted information (including direction, lanes, routes, acceleration, speed, etc.) from one vehicle to another can be used by the vehicle in order to prevent collisions, which suggests that the information broadcast by one vehicle and received by another vehicle, is used to generate maneuver information for the another vehicle.  As such, the use the of the teachings of Sato, which involves the sharing of data between a first moving object and a second moving object to provide route and motion planning for an autonomous vehicle.  As both the system of Huang and the system of Sato are directed to the bidirectional sharing of information between moving vehicle, one of ordinary skill in the art would have recognized that both systems are in the same field of endeavor and would have use the teachings of the system of Sato to improve the system of Huang.  
Based on the foregoing, applicant respectfully submits that the rejection of claims 1-20 under 35 USC 103 has not been overcome.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: onboard mobile device 407b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 7-9, 11-12, 15-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  With regards to independent claims 1, 9 and 17, the claims recite “determine localized direction share data for the at least one mobile device from the direction share data, wherein the localized direction share data indicates location, exact lane and direction of the corresponding at least one mobile device; and generate the maneuver data for the vehicle, based on the localized direction share data and map data.”  These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and determining localized direction share data from the collected data and generating maneuver share data and map data therefrom.  Claims 1, 9, and 17 also recite “wherein the at least one machine learning model is trained, based on the map data and secondary localized direction share data, wherein the secondary localized direction share data corresponds to localization direction share data of a bench test vehicle” and “wherein the map data comprises lane-level speed profile data, lane-level maneuver pattern data, and a road network graph”. These limitation further defines the abstract idea “generate the maneuver data”. However, the abstract idea may still be performed in the human mind. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could determine localized direction share data from the collected data and generating maneuver share data and map data therefrom, either mentally or using a pen and paper.  The mere nominal recitation that the generation of the maneuver data are using a machine learning model or that the determination and generation are executed by a processor does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
This judicial exception is not integrated into a practical application.  Claims 1, 9 and 17 recite the additional limitation obtain direction share data from at least one mobile device, wherein the direction share data comprises immediate route data and immediate direction data associated with the corresponding at least one mobile device; transmitting, over a network, the generated maneuver data to the vehicle by way of the at least one mobile device.  The obtaining steps recited in claims 1, 9 and 17 are recited at a high level of generality (i.e., as a general means of gathering direction share data from at least one mobile device), and amount to mere data gathering, which is a form of insignificant extra-solution activity. Transmitting maneuver data amount to mere outputting of data, which is also a form of insignificant extra-solution activity. Claim 1 further recites the limitations of at least a memory configured to store computer-executable instructions; and one or more processors and at least one machine learning model.  Claim 9 recites the additional limitations of at least one machine learning model.  Claim 17 recites the additional limitations of a computer programmable product comprising a non-transitory computer readable medium having stored thereon computer executable instruction which when executed by one or more processors, cause the one or more processors to carry out operations and at least one machine learning model.  The at least a memory configured to store computer-executable instructions, and one or more processors, at least one machine learning model and a computer programmable product comprising a non-transitory computer readable medium having stored thereon computer executable instruction which when executed by one or more processors, cause the one or more processors to carry out operations, merely describes how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The at least a memory configured to store computer-executable instructions, and one or more processors, at least one machine learning model and a computer programmable product comprising a non-transitory computer readable medium having stored thereon computer executable instruction which when executed by one or more processors, cause the one or more processors to carry out operations are recited at a high level of generality and merely automate the generating steps.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer.  Further, applicant’s specification does not provide any indication that the obtaining steps, determining steps and the generating steps are performing using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Further, transmitting maneuver data over a network using the mobile device is a generic computing function performed by a generic computer. Additionally, transmitting data over a network using the mobile device is well-understood, routine and conventional activity previously known to the industry.
Dependent claims 3-4, 7-8, 11-12, 15-16, and 19-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  As such, claims 1, 3-4, 7-9, 11-12, 15-17 and 19-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 7-9, 11-12, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2019/0243367) in view of Sato et al. (US 2020/0357283).

With respect to claim 1, Huang et al. teaches a system for generating maneuver data for a vehicle (see at least ¶[0013] and [0042] and claim 9], the system comprising: at least a memory configured to store computer-executable instructions (see at least ¶[0013] and [0024]-[0028]); and one or more processors configured to execute the instructions to (see at least ¶[0013] and [0024]-[0028]): obtain direction share data from at least one mobile device, wherein the direction share data comprises immediate route data and immediate direction data associated with the corresponding at least one mobile device (see at least ¶[0013]-[0015], [0021]-[0022], [0035]-[0042] and [0047]); and determine localized direction share data for the at least one mobile device from the direction share data, wherein the localized direction share data indicates location, exact lane and direction of the corresponding at least one mobile device (see at least ¶[0021]-[0022], [0040]-[0042] and [0050]), wherein the map data comprises lane-level speed profile data, lane-level maneuver pattern data, and a road network graph (see at least ¶[0013]-[0016], [0021]-[0022], [0035]-[0042] and [0047]).  While Huang et al. teach that the processor may control one or more operations of the vehicle based at least in part of the map (which is created based on the received shared data) (see at least ¶[0042]), Huang et al. do not explicitly teach generate the maneuver data for the vehicle, based on the localized direction share data and map data, using at least one machine learning model; transmit, over a network, the generated maneuver data to the at least one mobile device residing on the vehicle, wherein the at least one machine learning model is trained, based on the map data and secondary localized direction share data. However, such matter is taught by Sato et al. (see at least ¶[0040], [0065]-[0081] and [0094]-[0128]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Sato et al. which generates the maneuver data for the vehicle, based on the localized direction share data and map data, using at least one machine learning model with the system of Huang et al. as both systems are directed to the control of autonomous vehicles using shared data/V2V communications and one of ordinary skill in the art would have recognized 1) the established function of generating the maneuver data for the vehicle, based on the localized direction share data and map data, using at least one machine learning model and would have predictably applied it to improve the system of Huang et al. and 2) the established function of transmitting the maneuver data to the vehicle and would have applied it to improve the system of Huang et al. 

With respect to claim 3, Huang et al. do not explicitly teach wherein the transmitted maneuver data comprises audio-visual data, wherein the audio-visual data is renderable as augmented reality and voice alerts.  However, such matter is taught by Sato et al. (see at least ¶[0051]-[0057]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Sato et al. wherein the transmitted maneuver data comprises audio-visual data, wherein the audio-visual data is renderable as augmented reality and voice alerts with the system of Huang et al. as both systems are directed to the control of autonomous vehicles using shared data/V2V communications and one of ordinary skill in the art would have recognized the established function of the transmitted maneuver data comprising audio-visual data, wherein the audio-visual data is renderable as augmented reality and voice alerts and would have predictably applied it to improve the system of Huang et al.

With respect to claim 4, Huang et al. teach wherein to determine the localized direction share data, the one or more processors are further configured to execute lane-level map matching on the direction share data (see at least ¶[0021]-[0022], [0040]-[0042] and [0050]).  

With respect to claim 7, Huang et al. teaches wherein the direction share data further comprises one or more of turn-signal data for lane-level direction and maneuver insight, sudden acceleration data, horn data, GPS data, or current speed data (see at least ¶[0013]-[0015], [0021]-[0022], [0035]-[0042] and [0047]).  

With respect to claim 8, Huang et al. do not explicitly teach wherein the maneuver data comprises one or more of lane change data, overtaking data, recommended driving speed data, routing data, estimated time of arrival data, wrong-way direction data, or restricted driving maneuver data. However, such matter is taught by Sato et al. (see at least ¶[0040], [0065]-[0081] and [0094]-[0128]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Sato et al. wherein the maneuver data comprises one or more of lane change data, overtaking data, recommended driving speed data, routing data, estimated time of arrival data, wrong-way direction data, or restricted driving maneuver data with the system of Huang et al. as both systems are directed to the control of autonomous vehicles using shared data/V2V communications and one of ordinary skill in the art would have recognized the established function of the maneuver data comprising one or more of lane change data, overtaking data, recommended driving speed data, routing data, estimated time of arrival data, wrong-way direction data, or restricted driving maneuver data and would have predictably applied it to improve the system of Huang et al. 

	With respect to claims 9, 11-12, 15-17, and 19-20 please see the rejection above with respect to claims 1, 3-4, and 7-8 which are commensurate in scope to claims 9, 11-12, 15-16, and 19-20, with claims 1, 3-4, and 7-8 being drawn to a system for generating maneuver data for a vehicle, claims 9, 11-12, and 15-16 being drawn to a corresponding method and claims 17 and 19-20 being drawn to a corresponding computer programmable product. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666